DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stafford et al. (US 2019/0250409) teaches a method (claim 1) comprising, by a computing system (fig. 1 Head Mounted Display 100): determining, for a current frame to be displayed ([0080]: the video stream may include video frames configured for presentation to a user; [0085]: The video frames are configured (e.g., they include pixel information in an appropriate data structure) to contribute meaningfully to the images displayed to the user) and using an eye tracking system ([0041]: one or more camera sensors 106 are provided within the HMD and are used to determine alignment offset of the user’s eye(s) in relation to the optical axis 102a), a current eye position of a viewer ([0041]: The sensors 106 may be used to capture/obtain the three-dimensional information related to the position of the eye and for determining the center 102a of the optics 102 disposed in the HMD; [0059]: In one embodiment, the position identification module 210a uses the information provided by the eye position sensor 106 and determines the position of the eye in relation to the optical axis using data from the one or more regions); determining a first array ([0019]: pre-defined distortion maps are two-a is provided to a distortion map generator module 210b. The distortion map generator module 210b uses position data information from the position sensor module 210a, obtains information related to the type and shape of the optics used in the HMD, and identifies one or more pre-defined/pre-computed two-dimensional (2D) distortion maps to precisely map the displacement in the eye position and to determine the distortion correction); retrieving one or more second arrays (a new pre-distortion map is selected based on the shift in the position of the eye of the user) used for correcting one or more proceeding frames of the current frame (proceeding frames as claimed are functionally analogous to subsequent frames or next frames; [0063]: The embodiments of the invention can be used to predict the movement of the user's eye and adjust the image data content based on the prediction. For example, there may be an activity, such as a landmine blowing, a lightning striking, a volcano erupting, a new email received, a social feed update received, etc., as part of the execution of the application and the image that is presented at one end of the visible field of view may capture the activity. Generally, such activities draw the user's attention and the user's eyes shift to this location to view the activity. Based on this prediction, a new map may be generated on-the-fly and the adjustment to the pre-distorted image performed in substantial real-time. In one 
Fix et al. (US 201/0161951) teaches a method comprising, by a computing system: determining, for a current frame (fig. 8A frame n corresponds to current frame) to be displayed ([0030]: virtual scene for a particular frame) and using an eye tracking system, a current eye position of a viewer (claim 3: to determine a current position of each eye of the user relative to the exit pupil using an eye tracking system of the headset); determining a first array based on the determined current eye position of the viewer (claim 3: selecting a distortion correction map (first array) for the current position of each eye relative to the exit pupil from the provided distortion correction maps; current position is inherently determined with respect to the current frame); retrieving one or more second arrays used for correcting one or more proceeding frames (proceeding frames as claimed are functionally analogous to subsequent frames or next frames; fig. 8B frame n+1 corresponds to proceeding frame) of the current frame (subsequent frames correspond to proceeding frames; [0056]: focus prediction module 108 tracks the state of optics block 104 for various frames of the virtual scene to predict to a future state of 
Christmas (US 2021/0191319) describes to retrieve a correction matrix (first array of scaling factors) from memory based on a measure eye position, wherein the correction matrix may provide translation, rotation and/or magnification ([0027]). A unique correction map is provided for each channel and for each of a plurality of head or eye positions of the viewer in the eye-box ([0115]), wherein each correction map is determined using ray tracking from different positions within the eye-box ([0116]).
Abed Aljawad et al. (US 2018/0314324) describes a processor detects a center position of the eye and a pupil position corresponding to a center of a pupil of the eye, determines an eye gaze position based on the center position and the pupil position, analyzes the eye gaze position in consecutively captured facial images, and performs a function associated with a touch event at the eye gaze position in response to 
Yang et al. (US 10958702) describes current frames, preceding frame and proceeding frames (proceeding frames as claimed are functionally analogous to subsequent frames or next frames).


Reasons for Allowance
Claims 1-20 are allowed.
Regarding claims 1-20, none of the cited prior art of references teach either individually or in combination, to “determine a third array of scaling factors based on the first array of scaling factors determined based on the current eye position and the one or more second arrays of scaling factors used for correcting the one or more proceeding frames; adjust pixel values of the current frame based at least on the third array of scaling factors; and output the current frame with the adjusted pixel values to a display”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612